              Case 1:19-cr-00494-RA Document 26
                                             25 Filed 04/23/20
                                                      04/22/20 Page 1 of 1
                                              U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007

                                                                                 Application granted. A change of plea
                                                       April 22, 2020            conference is scheduled for June 18,
                                                                                 2020 at 12:00 p.m. Time is excluded
By ECF and Email                                                                 until June 18, 2020, under the Speedy
The Honorable Ronnie Abrams                                                      Trial Act, pursuant to 18 U.S.C. 3161
United States District Judge                                                     (h)(7)(a).
Southern District of New York
Thurgood Marshall Courthouse                                                     SO ORDERED.
40 Foley Square
New York, New York 10007                                                         ____________________________
Abrams_NYSDChambers@nysd.uscourts.gov
                                                                                 Ronnie Abrams, U.S.D.J. 4/22/20
      Re:      United States v. Jorge Rocha Gomez, a/k/a “P.J.,” 19 Cr. 494 (RA)

Dear Judge Abrams:

        The parties jointly write to request the Court set a control date, for a pretrial or change-of-
plea conference, for approximately 60 days from today in the above-referenced matter. A jury
trial was previously scheduled to commence in this matter on April 13, 2020, and has been
continued on three occasions in light of the COVID-19 pandemic with the time period of such
continuances excluded under the Speedy Trial Act. See Third Standing Order relating to the
Suspension of Jury Trials, 20 Misc. 197 (S.D.N.Y. Apr. 20, 2020); Standing Order relating to
Extension of Time Under the Speedy Trial Act, 20 Misc. 196 (S.D.N.Y. Apr. 20, 2020).

        The Government further requests, to the extent the time between today and the conference
date set by the Court is not excluded by operation of the Court’s COVID-19 related orders, that
such time be excluded pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in light of the
COVID-19 pandemic and its resulting limitations on court appearances and the ability of defense
counsel to meet with his client, and to allow the parties to engage in discussions regarding a
potential pretrial resolution of this matter. The Government respectfully submits that the proposed
exclusion would be in the interest of justice.

                                               Respectfully yours,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                           By: /s/ Daniel H. Wolf
                                              Assistant United States Attorney
                                              (212) 637-2337

cc:         Mark Gombiner, Esq. (via ECF and email)
